Case 5:20-cv-01288-DEW-MLH Document 1-1 Filed 10/02/20 Page 1 of 6 PageID #: 5
                                                                                                                                                                         _D5197488
                                                                            CITA'FION
                 RELLER JONES                                                                TWENTY-SIXTH JUDICIAL DISTRICT

                 vs                                                                          PARISH OF BOSSIER

                 RAINBOW USA INC OBA RAINBOW SHOPS                                           STATE OF LOUISIANA
                 #1764
                 DOCKET NUMBER: C-163031


     TO:     RAINBOW USA INC OBA RAINBOW SHOPS #1764
             THROUGH ITS AGENT FOR SERVICE OF PROCESS
             CT CORPORATION SYSTEM
             3867 PLAZA TOWER DRIVE
             BATON ROUGE,--bA 70816



                                                        in the Parish of EAST BATON ROUGE.


           You are hereby cited to comply with the demand contained in the petition, a certified copy of which accompanies
     this citation, or to file your answer or other pleading to said petition in the office of the Clerk of the 26th.Judicial District
     Court in the Bossier Parish Court House in the Town ofBenton in said Parish within fifteen ( 15) days after the service
     hereof. Your failure to comply herewith will subject you to the penalty of entry of default judgment against you.


           The Sheriff or his deputy has just handed you a law suit which states why you are being sued. You ( as defendant)
     will have fifteen ( I 5) days after you receive this petition to either file an answer ( in writing) with the Bossier Parish
     Clerk of Court in Benton, Louisiana, or retain an attorney of your choice to act in your behalf. If you do nothing within
     the said time period, then a judgment could be rendered against you.


     Attached hereto are:
     PETITION FOR DAMAGES

     Witness the Honorable Judges of our said Court on this the 4TH DAY OF SEPTEMBER, 2020

                                                                                                                   JILL M. SESSIONS, CLERK OF COURT




                                 [rDl�ID)                                                                                     c;-��                           Deputy Clerk
                                 _j� �
                                                                      !GUtJ O
                                                                   20                                                                             Bossier Parish, Louisiana
     Attorney:
     ALAN STEGALL                                           .
                                        DEPUTY CLERK
     318-221-8000                26TH JUDICIAL DISTRICT COU
                                                            RT
                                  BOSSIER PARISH, LOUISIA
                                                          NA




                                                                   SERVICE INFORMATION

     UNSERVED                                                                                   I made service on Iha named party through the
     PERSONAL                                                                                  .fa(crcorp
     DOMICILIARY                                              EN O
                                                           GIV  T ---+4l-Fl-hlA"'CP.<.o ,.rp1r&II-Ri>
                                                                                                   R ei ewlss!<e\ l!!'rei;ie1-1P\iiQ
                                                                                                                                   , Hi81HRt,;,S.8
                                                                                                                                                 ;.enP1r<G'G""Q
     DATE
     REMARKS
                                                                                           o/.�
                                                                                             JZ"
                                                                                                         �::ringSaE�p; � ��;�OCOiliCll; to
                                                                                                      Ashley Minsielle                   D Allison Reed
                                                                                             / DeputyDEPUTY       BRYAN SIMMONS..
                                                                                                      Sheriff, Parish of East Bmon Rouge, Lou1s1ana
     DEPUTY SHERIFF




                            ·,
                                     Certified True and
                                                                                                                                                       Generated Date:
                                                                                                                                                                                     1
                                       Correct Copy
                            .I
                                                                                                       Bossier Parish
                                                                                                                                                    9/30/2020 10:21 A
                                    CertlD: 2020093000011
                                                                                                       Clerk of Court

                            l
                        \>P-�lteratlon and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 5:20-cv-01288-DEW-MLH Document 1-1 Bossier
                                         Filed 10/02/20     Page 2 of 6 PageID #: 6
                                                Parish Clerk of Court   Q.-j 03031
                                                                                      Filed Sep 04, 2020 9:12 AM
                                                                                                                                                3
                                                                                                Chelsea Poole
                                                                                          Deputy Clerk of Court
                                                                               E-File Received Sep 04, 2020 7:56 AM




RELLER JONES                                                                      SUIT NUMBER:


VERSUS                                                                            26th JUDICIAL DISTRICT COURT

RAINBOW USA INC. d/b/a
RAINBOW SHOPS #1764                                                               BOSSIER PARISH, LOUISIANA


                                                      ORIGINAL PETITION



          The Original Petition ofRELLER JONES, aresident of Shreveport, Caddo Parish, Louisiana,

respectfully shows that:


                                                                          1.


          Made Defendant herein is:


          (a)      RAINBOW USA INC.                             d/b/a RAINBOW SHOPS                               #1764,        a foreign
                   corporation authorized to do and doing business in the State of Louisiana,
                   who can be served through its agent for service of process, CT Corporation
                   System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.


                                                                          2.


          On or about September 26, 20 1 9, Petitioner, RELLER JONES, was injured when she sat in


a chair provided to her by an employee at RAINBOW SHOPS #1764, in Bossier City, Louisiana.


However, unbeknownst to your Petitioner, the chair provided was broken and flipped forward


when your Petitioner sat upon it.


                                                                          3.


          At the time of the incident hereinafter described, and at all times pertinent thereto:


          (a)      Defendant, RAINBOW USA INC. d/b/a RAINBOW SHOPS #1764, was the
                   operator of a business located inside Pierre Bossier Mall at 2950 E. Texas
                   Street, Bossier City, Louisiana, known as RAINBOW SHOPS #1764 and
                   hereinafter referred to as RAINBOW SHOPS;


          (b)      Petitioner, RELLER JONES, was a paying customer, patron and business
                   invitee of RAINBOW SHOPS and was lawfully present in the subject
                   premises with the permission and consent, and at the invitation of
                   RAINBOW SHOPS;


          (c)      Defendant, RAINBOW SHOPS, and/or their officers, agents, or employees
                   are responsible for the premises, and owed petitioner, RELLER JONES, and
                   their other patrons a duty ofreasonable care when operating said business and
                   were responsible for maintaining said business in a safe condition, and for
                   warning patrons of known hazards.


                                                                          4.
          At the time and place aforesaid;




            Certified True and
   gSS;                                                                                                                              Generated Date:
                Correct COPV                                                     Bossier Parish                                    9/30/2020 10:16AM
                                    rj                                           Clerk of Court
           CertID: 2020093000009
                 Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 5:20-cv-01288-DEW-MLH Document 1-1 Filed 10/02/20 Page 3 of 6 PageID #: 7




       (a)     Petitioner, RELLER JONES, was a customer at RAINBOW SHOPS located
               inside Pierre Bossier Mall at 2950 E. Texas Street, Bossier City, Bossier
                Parish, Louisiana;


       (b)     Petitioner, RELLER JONES, was at RAINBOW SHOPS to purchase shoes;


       (c)     Petitioner, RELLER JONES, wanted to try on a pair of shoes which were on
                display at RAINBOW SHOPS, and asked an employee for a chair to sit on
               to try on a pair of shoes;


       (d)      The employee of RAINBOW SHOPS brought a wooden chair from the back
                of the store for Petitioner to sit on while she tried on shoes;


       (e)     Unbeknownst to your Petitioner, RELLER JONES, the chair was broken and
               was unstable which caused the chair to be incapable of supporting the weight
                of any person who might sit down in it;


       (e)     When Petitioner, RELLER JONES, sat in the chair, the chair leg broke
               causing the chair to flip forward, and causing Petitioner, RELLER JONES,
               to fall with it;


       (f)     As a result, Petitioner, RELLER JONES, was seriously injured;


       (g)      RAINBOW USA INC. d/b/a RAINBOW SHOPS #1764, owned and had
                custody and garde over the premises, including said chair, and the chair
                created an unreasonably dangerous condition.


                                                                       5.


       The aforesaid incident and all the damages and injuries set forth herein sustained by the


Petitioner, RELLER JONES, as a result of the accident were proximately caused by the negligence


and/or fault of the defendant, RAINBOW USA INC. d/b/a RAINBOW SHOPS #1764, and/or the


negligence and/or fault of the defendants' agents, employees, or other persons for whose actions the


defendants are liable and/or financially responsible, which negligence and/or fault consisted


particularly but not exclusively of the following acts and/or omissions:


       (a)      Providing a knowingly faulty chair for their customers and/or patrons;


       (b)      Failing to provide safe conditions for their customers and/or patrons;


       (c)      Failing to warn the petitioner ofthe dangers about which they knew or should
               have        known         which were              created         by    the      condition         of its        business
                establishment;


       (d)      Failing to institute or to properly perform adequate protective measures to
               protects their customers and patrons from dangerous conditions of the
               business establishment;


       (e)      Failing to timely notice or discover that the chair provided to their customers


                                                                       2




                                                                               sy *      '
         Certified True and
                                                                                                                                  Generated Date:
                                                                              Bossier Parish
             Correct Copy                                                                                                       9/30/2020 10:16AM
                                                                              Clerk of Court
         CertID: 2020093000009
              Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 5:20-cv-01288-DEW-MLH Document 1-1 Filed 10/02/20 Page 4 of 6 PageID #: 8




                    and/or patrons, was broken and/or having noticed or discovered the same,
                    failing to take reasonable actions to remedy the condition promptly;


        (f)         Inviting their customer to sit on said chair when they knew or should have
                    known that said chair created an unreasonably dangerous condition.


                                                                          6.


        The Petitioner, RELLER JONES, was injured as a result of this incident, including but not


limited to:


        (a)         Injury to her neck;


        (b)         Injury to her head;


        (c)         Injury to her shoulder;


        (d)         Injury to her back; and


        (d)         Headaches.


                                                                          7.


        As a result of her injuries, Petitioner, RELLER JONES, suffered pain, discomfort,


inconvenience and disability; has been under the care of doctors and therapists; has endured x-rays


and other diagnostic tests; and has been forced to take prescription medication.


                                                                          8.


        Petitioner, RELLER JONES, is entitled to recover damages as are reasonable in the premises


for:


        (a)         Past pain and suffering;


        (b)         Future pain and suffering;


        (c)         Disability;


        (d)         Loss of enjoyment of life;


        (e)         Loss of earnings;


        (f)         Loss of earnings capacity;


        (g)         Past mental anguish;


        (h)         Future mental anguish;


        (i)         Past medical expenses;



                                                                          3




                                                                                 cp?
           Certified True and
                                                                                                                                  Generated Date:
       I        Correct Copy                                                    Bossier Parish
                                                                                                                                9/30/2020 10:16AM
                                                                                Clerk of Court
       / CertID:  2020093000009
              Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 5:20-cv-01288-DEW-MLH Document 1-1 Filed 10/02/20 Page 5 of 6 PageID #: 9




       (j)     Future- medical expenses; and


       (k)      Inconvenience.


       WHEREFORE PETITIONER PRAYS:


       I. For sendee and citation according to law and that after due proceedings had that there be


judgment herein in favor of petitioner, RELLER JONES, and against the Defendant, RAINBOW


USA INC. d/b/a RAINBOW SHOPS #1764, In solido, for such damages as are reasonable in the

premises:


       II. That there be legal interest on any judgment from the date hereof until paid;


       HI. The fees of expert, witnesses be fixed and taxed as costs and there be judgment in favor


of Petitioner and against all Defendants for all costs;


       IV. For all equitable relief.



                                                                                Respectfully submitted,
                                                                                LAW OFFICE OF ALAN STEGALL
                                                                                212 Texas Street, Suite 100
                                                                                Post Office Box 91
                                                                                Shreveport, Louisiana 71161 -009 1
                                                                                (318) 221-8000 Telephone
                                                                                (318) 221-4300 Facsimile




                                                                   By:
                                                                                            AffiAN STEGALL (#25885)

                                                                                ATTORNEYS FOR PETITIONER




PLEASE SERVE:


RAINBOW USA INC. d/b/a RAINBOW SHOPS #1764
through its agents for service of process
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816




                                                                         4




         Certified True and
                                                                                                                                  Generated Date:
                                                                              Bossier Parish
             Correct Copy                                                                                                       9/30/2020 10:16AM
                                                                              Clerk of Court
         CertID: 2020093000009
              Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 5:20-cv-01288-DEW-MLH Document 1-1 Filed 10/02/20 Page 6 of 6 PageID #: 10
                                      LOUISIANA CIVIL CASE REPORTING
                                    Civil Case Cover Sheet - LA. R.S. 13:4688 and
                         Part G. §13, Louisiana Supreme Court General Administrative Rules

 This civil case cover sheet shall be completed by counsel for the petitioner, counsel's authorized
 representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
 original petition filed with the court. The information should be the best available at the time of filing. This
 information does not constitute a discovery request, response or supplementation, and is not admissible at
 trial.                                                                                        Bossier Parish Clerk of Court                  63031
                                                                                                Filed Sep 04, 2020 9:12 AM
                                                                                                                                               3
                                                                                                       Chelsea Poole
 Suit Caption:                                                                                    Deputy Clerk of Court
                                                                                       E-File Received Sep 04, 2020 7:56 AM

 KELLER JONES                                                  vs.                     RAINBOW USA INC. tl/b/a RAINBOW
                                                                                       SHOPS #1764


 Court: 26th Judicial District Court                                                   I) oeket Number;


 Parish of Filing:                Bossier                                              Filing Date:


 Name of Lead Petitioner's Attorney:                                       Alan Stegall


 Name of Self-Represented Litigant:


 Number of Named Petitioners:                                 %                        Number ofNamed Defendants: 1

 Type of Law suit: Please check the categories which most appropriately apply to this suit (no
 more than 3 categories should be checked):


               Auto: Personal Injury                                                                Auto: Property Damage
               Auto: Wrongful Death                                                                Auto: Uninsured Motorist
               Asbestos: Property Damage                                                   —— Asbestos: Personal Injury/Death
               Product Liability                                                                    Premise Liability
     _— Intentional Bodily Injury                                                                  Intentional Property Damage
               Intentional Wrongful Death                                                          Unfair Business Practice
        Business Tort                                                                              Fraud
     _— Defamation                                                                                 Professional Negligence
               Environmental Tort                                                                  Medical Malpractice
               Intellectual Property                                                               Toxic Tort
               Legal Malpractice                                                                   Other Tort (describe below)
               Other Professional Malpractice                                                  — Redhibition
               Maritime                                                                    —— Class Action (nature of case)
               Wrongful Death
     _— General Negligence


Please briefly describe the nature of the litigation in one sentence of additional detail:


Petitioner was injured when defendant's employee provided a chair to Petitioner that was broken
and the chair flipped forward when your Petitioner sat upon it.


Following the completion of this form by counsel, counsel's representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial Administrator. Supreme Court of
Louisiana, by the Clerk of Court.


Name, address and contact information of person completing form:


Name: Alan Stegall                                            Signature:


Address: 212 Texas Street, Suite 100. Shreveport. Louisiana 71 101


Phone Number: 3 18-22 1-8000                                              E-rnail address: alan@alanstegall.com




                                                                                      2A   -



                 Certified True and
         WSk                                                                                                                            Generated Date:
    if     )J        Correct Copy                                                     Bossier Parish
                                                                                                                                      9/30/2020 10:19AM
                                                                                      Clerk of Court
                Ceiftl Melt?on aPd^subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
